Citation Nr: 1431104	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to a service-connected acquired psychiatric disorder to include depressive disorder, dysthymic disorder with sleep impairment and mood swings, and as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction in this matter was transferred to the RO in Houston, Texas.

The Board issued a decision on this matter in December 2012, denying entitlement to service connection for hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), resulting in a February 2014 Joint Motion for Remand which remanded the matter back to the Board for further evidentiary development.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2014 Joint Motion for Remand, the Board finds that a new VA medical opinion is required in order to address the Veteran's claim that his hypertension is secondary to in-service herbicide exposure.  The April 2012 VA examiner did not provide an opinion as to the possibility of the Veteran's hypertension being secondary to in-service herbicide exposure.  An opinion is necessary in this matter, even though hypertension is not a disease listed under 38 C.F.R. § 3.309(e), as presumptive to herbicide exposure.  As the Court notes, there is some medical evidence linking the hypertension to such exposure.

Additionally, the Board finds that clarification of the examiner's rationale as to why the Veteran's hypertension is not secondary to his depressive disorder, dysthymic disorder with sleep impairment and mood swings is necessary, particularly in light of the argument submitted in the Veteran's June 2014 Appellate Brief.  

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran pursuant to his service connection claim for hypertension secondary to herbicide exposure.  Request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Return the claims file to the examiner that performed the April 2012 VA examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The examiner must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record, the examiner should: 

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by, or is aggravated by the Veteran's service-connected depressive disorder, dysthymic disorder with sleep impairment and mood swings.  The examiner should address the Veteran's contentions in the June 2014 Appellate Brief that sleep impairment can lead to hypertension, and any other relevant statements or evidence.

If the service-connected depressive disorder, dysthymic disorder with sleep impairment and mood swings aggravates (i.e., permanently worsens) hypertension, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by the Veteran's in-service herbicide exposure. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



